Citation Nr: 1523962	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-46 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a heart disability claimed as ischemic heart disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to a compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active service from March 1966 to March 1968 and is the recipient of the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for a lumbar spine disability and entitlement to a compensable rating for a left ear hearing loss disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a right ear hearing loss disability was finally denied in an unappealed November 1968 rating decision.
 
2.  Evidence submitted since the November 1968 rating decision includes information that was not previously considered and is material because it raises a reasonable possibility of substantiating the claim for service connection for a right ear hearing loss disability.

3.  Right ear hearing loss was not demonstrated during service or until many years later; and the competent medical evidence is against a finding of any relationship to service.

4.  The Veteran had service in the Republic of Vietnam during the Vietnam era, therefore exposure to herbicides is presumed.

5.  The credible and competent evidence of record does not support the conclusion that a heart disability was incurred in or related to active service, or onset within one year of service, or that any current heart disability was due to the Veteran's presumed exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The November 1968 rating decision denying service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  Since the November 1968 rating decision, new and material evidence has been received and the claim of entitlement to for a right ear hearing loss disability to is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2014).

4.  The Veteran does not have a diagnosis of ischemic heart disease and the Veteran's diagnosed heart condition is not the result of a disease or injury incurred in or aggravated during active service to include exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence for a Right Ear Hearing Loss Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  New evidence is that which was not of record at the time of the last final disallowance, on any basis, of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether the low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 

A November 1968 RO rating decision denied service connection for a right ear hearing loss disability on the basis that the Veteran did not have diagnosed hearing loss of the right ear.  

Medical evidence associated with the record since the final decisions includes a January 2009 VA examination report diagnosing right ear hearing loss disability.  

The Board finds that additional medical evidence consisting of a VA audiological examination report is both new and material.  The newly received lay and clinical evidence was not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303, 3.310 (2014).  Specifically, that newly submitted evidence suggests that the Veteran has a right ear hearing loss disability.

As the new evidence relates to an unestablished fact necessary to substantiate the claim, it is therefore also material, and the claims for service connection for a right ear hearing loss disability is reopened.  To that extent only, the claim is allowed.  Shade v. Shinseki, 24 Vet. App. 110 (2012).

Because new and material evidence has been received to reopen the claim for entitlement to service connection for a right ear hearing loss disability, the claim is reopened.  To that extent only, the appeal is granted.

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letters dated in January 2010, March 2010, and May 2010.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the appellant and representative, since the September 2010 and September 2014 statement of the case, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, specifically January 2009 audiological exam and a June 2010 heart examination.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2014).

The Veteran asserts that he developed hearing loss due to noise exposure he experienced during active service.

The Board notes that the Veteran was not examined upon entrance into service.  While the Veteran was inducted in March 1966, he was not examined until January 1967.  A January 1967 medical examination showed that the Veteran self-reported no ear troubles and that he did not wear hearing aids.  The Veteran was assessed with a 15 out of 15 on the whisper test for the right ear.

A February 1968 exit examination shows that the Veteran's right ear hearing was not evaluated.  

A June 1968 post service VA audiological examination shows that audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
15
LEFT
5
5
10
N/A
40

Discrimination word scores were noted as 98 percent for the right ear and 96 percent for the left ear.  The examiner noted that the Veteran's medical records were incomplete and diagnosed normal right ear hearing and normal left ear hearing.  

A September 1996 private treatment record noted that the Veteran did not have difficulty understanding conversation from six feet in distance.

A November 2002 VA treatment record shows that the Veteran's hearing loss was stable.

An April 2004 private treatment record from Dr. S.Z., noted that the Veteran reported decreased hearing.  

On January 2009, a VA audiological examination was conducted that resulted in the Veteran being diagnosed with bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
45
50
LEFT
15
30
70
80
85

Speech discrimination scores on the Maryland CNC word list were 96 percent in the right ear and 68 percent in the left ear.  The examiner reviewed the Veteran's service medical records that contained his in-service examination report and separation examination report.  The examiner noted that the Veteran's service medical records only contained whispered voice testing which showed normal hearing.  However, the examiner also noted that the whisper voice testing is insensitive to high frequency hearing loss, the most common type of hearing loss caused by noise exposure and therefore are not reliable evidence of normal hearing or hearing impairment.  The examiner then noted the results of the June 1968 VA audiological examination.  The Veteran reported noise exposure while serving in Vietnam to weapons fire and combat operations with no hearing protection.  The examiner noted that there was a positive history of civilian occupational noise exposure in the construction field with hearing protection usually worn.  The Veteran denied any recreational noise exposure.  The examiner concluded that it was less likely that the Veteran's right ear hearing loss was a result of military noise exposure.  The rationale was that the June 1968 VA examination performed within one year of service showed normal right ear hearing.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.

Evidence weighing against the claim includes the fact that the service medical records do not demonstrate any decrease in hearing.  Most notable is the June 1968 VA audiological examination conducted three months after separation from service that showed normal right ear hearing, as noted by the VA examiner in finding against a connection to service.  Further, post-service medical records do not show any complaint of or treatment for hearing loss until many years after service, well beyond the presumptive period for establishing service connection for sensorineural hearing loss as a chronic disease. 38 C.F.R. §§ 3.307, 3.309 (2014).  There is no evidence contemporaneous with service from any source to affirmatively show that right ear hearing loss was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss in service is not established in this case. 38 C.F.R. § 3.303(b) (2014).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence. Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2014).

On the question of a medical nexus or causation, the VA examiner in January 2009 determined, essentially, that the Veteran's right ear hearing loss was less likely than not related to in-service noise exposure.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service, and discussed the Veteran's report of onset of symptoms of hearing problems, as reported by the Veteran.  The examiner explained that there was no evidence of hearing loss in service.  A rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

Again, the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and service weighs against the claim.  The Board finds that the January 2009 VA examiner's opinion is the most probative evidence, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion).  Moreover, the Veteran has not submitted any contrary competent evidence linking his bilateral hearing loss to service.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to hearing loss until 2002, more than 30 years after separation from service.  In addition, while the Veteran is competent to describe symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the claimed bilateral hearing loss disability.  Determining the etiology of a bilateral hearing loss is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for bilateral hearing loss on a direct basis.  Moreover, because there is no evidence that the Veteran developed right ear sensorineural hearing loss to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disability

The Veteran contends that a heart condition was incurred in active service, specifically due to his exposure to herbicides in the Republic of Vietnam.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the service medical records shows that the Veteran did not make complaints, and was not treated for or assessed with any heart conditions.  Specifically, the Veteran's February 1968 separation examination noted that his heart was clinically normal.  

A May 2001 VA treatment record found that the Veteran's heart was normal.  An EKG from January 2001 and a coronary x-ray from 1998 were noted to be normal.  A stress test and treadmill test also evaluated the Veteran with a normal heart although he was diagnosed with hypertension.  

A January 2010 private hospital treatment report showed that the Veteran was diagnosed with a mildly depressed global left ventricular dysfunction.  A Cardiac Imagining Stress Test showed no evidence of physiologically significant coronary artery disease.

A January 2010 private hospital treatment record shows that the Veteran underwent a nuclear stress test that demonstrated no evidence of ischemia and normal left ventricular systolic function.  Also of note was that the Veteran was recently admitted to the hospital with an atrial flutter.  He was prescribed a regime consisting of digoxin and atenolol in an effort to control his atrial fibrillation.  

A June 2010 VA heart examination shows that the Veteran did not have a diagnosis of ischemic heart disease.  The examiner diagnosed atrial flutter with repetitive ventricular rate that was also diagnosed in January 2010.  The examiner also ruled out congestive heart failure.

A November 2011 private treatment note from the Mayo Clinic shows that the Veteran was diagnosed with a persistent atrial fibrillation.  

The competent and credible evidence of record shows that the Veteran has a current heart disability.  However, the Board finds that service connection for a heart disability is not warranted.

The Board notes that the Veteran has been diagnosed with atrial fibrillation.  Atrial fibrillation is not on the list of the diseases associated with herbicide exposure for purposes of the presumption for service connection.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 309 (2014).  The Board notes that the Veteran has never been diagnosed with ischemic heart disease or coronary artery disease.  The Veteran was specifically found to not have ischemic heart disease in a May 2001 VA treatment note, a January 2010 private hospital treatment note, and in a June 2010 VA heart examination.  Therefore, the Board finds that as the Veteran has not been diagnosed with a disability that has been associated with herbicide exposure, service connection for a heart condition on a presumptive basis is therefore denied.  

While service connection may not be granted on a presumptive basis for the Veteran's heart disability, he is not precluded from establishing service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is against the claim of entitlement to service-connection for a heart disability diagnosed as atrial fibrillation.  The service medical records do not show any treatments or symptoms of a heart condition.  The February 1968 separation examination shows that the Veteran was clinically evaluated with a normal heart.  The post service medical records include the Veteran's own statement concerning the onset of symptoms of atrial fibrillation, show that he did not experience symptoms of atrial fibrillation until 2010, approximately 42 years after separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran is not shown to have experienced any symptoms or complaints of the claimed condition for at least 42 years after service, a factor that weighs against the Veteran's claim.  

Additionally, there is no competent medical evidence or opinion that the Veteran's atrial fibrillation is related to service, and neither the Veteran nor representative has presented, identified, or even alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for atrial fibrillation.

The Board acknowledges the Veteran's adamant assertions that he has ischemic heart disease and that his heart condition is a result of service, and specifically exposure to herbicides while serving in Vietnam.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight. Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he generally is not competent to diagnose a medical disorder or provide an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing a heart condition or opining as to a link to service or exposure to herbicides.  Thus, his statements regarding any link to service, or claiming that he has warranted a diagnosis of ischemic heart disease since service based on his subjective symptoms, are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that a link being made by the Veteran especially problematic in this case where there is more than 42 years between service and the initial diagnosis of either disability, and the absence of any continuity of symptomatology since discharge that has been attributed to the eventual diagnosis of a heart condition.  Therefore, the Board finds the lay statements are not probative on the question of the relationship his diagnosed heart condition and active service, to include herbicide exposure.  There is no competent medical evidence of record that relates any current heart disability to service or to exposure to herbicides during service.

The Board finds that the preponderance of the evidence weighs against the claims for service connection for a heart condition, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for a right ear hearing loss disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a heart disability claimed as ischemic heart disease, to include as due to herbicide exposure, is denied.



REMAND

Unfortunately, a remand is required for the claims of entitlement to service connection for a lumbar spine disability and a compensable rating for a left ear hearing loss disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (4) (2014).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The service personnel records show that the Veteran is a combat Veteran and received the Purple Heart Medal.  In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service.  38 U.S.C.A. § 1154(b) (2014); 38 C.F.R. § 3.304 (2014).  That does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999).  The key issue, therefore, is whether there is medical nexus evidence between what the Veteran states happened to him in service and a current cervical spine condition.

The Veteran's service medical records show that in January 1967, the Veteran reported back pain during a replacement examination.  The Veteran indicated that he has suffered a fall prior to enlistment that resulted in a back injury.  The Veteran was clinically assessed with a normal spine.

A February 1968 separation examination showed that the Veteran was clinically assessed with a normal spine.  

Post-service private treatment records show that in February 1980, the Veteran was assessed with a prolonged history of back and right leg pain that was not responding with conservative treatment.  A myelogram showed a filling defect at the L5-S1 level and a questionable defected at the L4-L5 level.  The Veteran was finally diagnosed with lumbar disc degeneration.  It was reported that the Veteran had carried on reasonably well with his back pin until Christmas, at which time he began to have acute episodes of back and leg pain.  It was also noted that the Veteran was employed as an iron worker and in the course of working did a considerable amount of bending and stooping with heavy lifting.  The Veteran showed normal range of spine motion during examination.  

A June 1989 private treatment record shows that the Veteran was admitted to a private hospital due to a 17 foot fall onto concrete.  X-rays of the lumbar spine noted slight S shape scoliosis of the lumbar spine.  No fractures were diagnosed.  Some minor hypertrophic changer were present in the dorsal and lumbar spine areas with some L5-S2 disc space narrowing.  A CT scan of the lumbar spine showed asymmetric narrowing of the right L5-S1 intervertebral foramen and mild bilateral S1 lateral recess narrowing related to degenerative changes.

A September 1996 State of Illinois Bureau of Disability Determination Services Report shows that the Veteran's spine had no anatomic abnormality and that he was able to forward flex the thoracic and lumbar spine up to 60 degrees.  The Veteran was noted to have chronic low back pain with a history of a herniated disc.  He claimed that he had the back problem for many years since he was in the service and that his back got worse in the 1970s and 1980s.  

A May 2001 VA treatment record shows that he was diagnosed with spondylosis.  

An October 2007 private treatment record shows that the Veteran was assessed with a diffused moderate to moderately severe spondyloarthropathy with degenerative disc disease and hypertrophic posterior elements seen at L2 to S1.  

A July 2008 statement from J.M., who served with the Veteran in Vietnam, reported that while conducting operations, the Veteran was an ammunition humper for machine guns which caused him to carry an extra 30 to 40 pounds of gear.  Also noted was a report that both J.M. and the Veteran were not issued proper boots which caused slipping and falling.

An April 2009 statement submitted by the Veteran in support of his claim reports that he was not issued jungle boots when he arrived in Vietnam and that due to the improper foot wear, he suffered falls on muddy mountains and hills where he aggravated his back.  

In this case, the Board finds that a VA examination concerning the etiology of a lumbar spine disability is warranted.  The Veteran, who engaged in combat with the enemy, has reported the he injured his back during service by falling and tripping on trails due to improper foot wear, which would have included during combat service.  The Board also notes that the Veteran reported lumbar spine pain during the January 1967 replacement examination.  Moreover, the Board finds that the Veteran is competent and credible to report lower back pain since service.  Therefore, the Board finds that the low threshold to of an indication of an association between the Veteran's current lumbar spine disability and service is met.  Because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent evidence to decide the issue of entitlement to service connection for a lumbar spine disability.  A remand is therefore required to obtain the necessary medical opinion.  

The Board notes that it has been more than four years since the Veteran underwent VA examination to address the severity of a left ear hearing loss disability.  His last examination concerning a left ear hearing loss disability was in January 2009.  Therefore, to ensure that the record contains evidence indicating the current severity of the service connected disability, more contemporaneous examination is required, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed lumbar spine disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology of a lumbar spine disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board notes that the examiner must conclude that the Veteran did not have a preexisting lumbar spine disability upon entry to service.  The examiner should identify all diagnosed lumbar spine disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service.  The examiner should consider the service record showing a report of back pain and the Veteran's reports of falling on trails during service.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and severity the left ear hearing loss disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include audiogram, should be conducted.  The functional effects caused by the hearing disability should be fully described.

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


